                Case 18-12012-LSS   Doc 248-1   Filed 10/30/18   Page 1 of 7



                                       Exhibit A

                               Schedule of Amended Cures




01:23763743.3
                                                            Case 18-12012-LSS       Doc 248-1 Filed 10/30/18
                                                                          Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                    Page 2 of 7
                                                                       Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                          Contract Information                                                                                                                        Estimated accrual as of / between:
#           Contract Counterparty                   Contract Type                                       Contract Description                               Film Title (If Applicable)                  As of:                  Between 9/6/18 ‐   TOTAL CURE AMOUNT 
                                                                                                                                                                                                      9/5/18                      11/30/18 


                                                                                                                                                                                                     Participations
4    Awesomeness Distribution, LLC          Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 13, 2016                   Before I Fall                   $                    162,004.00   $                    7,144.00   $                    169,148.00 
                                                                          Amendment #1 to Distribution Rights Acquisition Agreement dated April 14, 2017

5    Believe Film Partners, LLC             Acquisition Agreements        Distribution Rights Acquisition Agreement dated October 1, 2013                 Believe                        $                    172,736.00   $                  34,723.00   $                    207,459.00 
                                                                          Amendment #1 to Agreement dated December 11, 2013
7    Sous Chef, LLC                         Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 20, 2013                    Chef                           $                       97,351.00   $                  11,161.00   $                    108,512.00 
                                                                          Amendment #1 to Agreement dated February 14, 2014
8    Good Films Enterprise, LLC             Acquisition Agreements        Production, Financing And Distribution Agreement dated November 4, 2016         City of Lies                   $                               0.00     $                          0.00     $                              0.00   
                                                                          Production, Financing And Distribution Agreement Side Letter dated November 4, 
                                                                          2016
                                                                          Amendment No. 1 to Production, Financing And Distribution Agreement Side 
                                                                          Letter dated October 12, 2017
9    MFP Collide, LLC (c/o IM Global, LLC) /  Acquisition Agreements      Distribution Rights Acquisition Agreement dated December 16, 2016               Collide                        $                    511,775.00   $                  38,762.16   $                    550,537.16 
     EastWest Bank                                                        Amendment #1 to Distribution Rights Acquisition Agreement dated February, 
                                                                          2017
14   El Paso Productions, Inc. c/o          Acquisition Agreements        Agreement                                                                       Grey, The                      $                       45,944.00   $                    9,421.78   $                      55,365.78 
     Stankevich ‐ Gochman, LLP (o/b/o 
     Liam Neeson)
15   LD Entertainment, LLC                  Acquisition Agreements        LD Executed Distribution Rights Acquisition Agreement ‐ Grey, The dated          Grey, The                     $                    145,329.00   $               140,531.88   $                    285,860.88 
                                                                          September 6, 2011
                                                                          First Amendment to Distribution Rights Acquisition Agreement
16   Endgame Releasing Company, LLC         Acquisition Agreements        Prints and Advertising Financing and Revenue Participation Agreement dated       Gunman, The                   $                    230,913.31   $                  61,770.07   $                    292,683.38 
                                                                          January 29, 2015
                                                                          Letter Agreement dated March 10, 2015
                                                                          Intercreditor Agreement dated March 10, 2015
17   Studiocanal, S.A.                      Acquisition Agreements        Binding Term Sheet dated April 30, 2014                                          Gunman, The                   $                       37,943.00   $                  10,149.88   $                      48,092.88 
                                                                          Addendum to Binding Term Sheet dated April 30, 2014
18   IM Global Film Fund, LLC               Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated July 2, 2013       Haunted House 2, A            $                               0.00     $                          0.00     $                              0.00   
     Endgame Releasing Company, LLC         Acquisition Agreements        Prints and Advertising Financing and Revenue Participation Agreement dated       Haunted House 2, A            $                               0.00     $                  26,509.99   $                      26,509.99 
                                                                          January 15 2014
                                                                          Amendment to Prints and Advertising and Revenue Participation Agreement 
                                                                          dated January 15, 2014
                                                                          Copyright Mortgage and Assignment dated April 15, 2014
                                                                          Intercreditor Agreement date April 10, 2014
19   Endgame Releasing Company, LLC         Acquisition Agreements        Amended and Restated Distributor Interparty Agreement dated May 13, 2013         Haunted House, A              $                       13,147.76   $                  21,118.49   $                      34,266.25 
                                                                          Amendment No. 1 to Amended and Restated Interparty Agreement dated 
                                                                          December 2, 2015
20   Smart Ass Productions, LLC             Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated August 21, 2012    Haunted House, A              $                    337,459.24   $               185,925.51   $                    523,384.75 
                                                                          Amendment #1 to Agreement dated January 14, 2013
21   Outrun The Movie, LLC                  Acquisition Agreements        Short‐Form Distribution Rights Acquisition Agreement dated January 11, 2012      Hit & Run                     $                       29,341.00   $                  18,934.36   $                      49,314.36 
                                                                          First Amendment to Distribution Rights Acquisition Agreement
22   BBG Home Again, LLC                    Acquisition Agreements        Distribution Rights Acquisition Agreement dated September 20, 2016               Home Again                    $                 2,424,170.00   $                  54,689.06   $                2,478,859.06 
                                                                          Amendment No. 1 to Distribution Rights Acquisition Agreement dated April 18, 
                                                                          2017
23   Homefront Productions, Inc.            Acquisition Agreements        Short‐Form Distribution Rights Acquisition Agreement dated January 7, 2013       Homefront                     $                               0.00     $                          0.00     $                              0.00   
     Endgame Releasing Company, LLC         Acquisition Agreements        Prints and Advertising Financing and Revenue Participation Agreement dated       Homefront                     $                    145,589.00   $               112,062.43   $                    257,651.43 
                                                                          August 27, 2013
                                                                          Side Letter to Prints and Advertising Financing and Revenue Participation 
                                                                          Agreement dated October 17, 2013
                                                                          Letter Agreement dated September 3, 2014
                                                                          Copyright Mortgage and Assignment dated October 22, 2013
                                                                          Side Letter to Short Form Distribution Rights License Agreement date October 
                                                                          2013
24   Host, The Film Holdings, LLC           Acquisition Agreements        Distribution Rights Acquisition Agreement dated July 1, 2011                     Host, The                     $                       23,723.00   $                    8,171.33   $                      31,894.33 
                                                                          Amendment #1 to Agreement dated December 4, 2012
25   SPEGS, LLC (f/s/o Stephenie Meyer)     Acquisition Agreements        Agreement                                                                        Host, The                     $                         8,658.00   $                    2,982.23   $                      11,640.23 
                                                      Case 18-12012-LSS       Doc 248-1 Filed 10/30/18
                                                                    Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                      Page 3 of 7
                                                                 Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                    Contract Information                                                                                                                          Estimated accrual as of / between:
#           Contract Counterparty              Contract Type                                      Contract Description                                 Film Title (If Applicable)                  As of:                  Between 9/6/18 ‐   TOTAL CURE AMOUNT 
                                                                                                                                                                                                  9/5/18                      11/30/18 


27   Endgame Releasing Funding, LLC    Acquisition Agreements       Distributor Interparty Agreement date June 10, 2013                                Jobs                          $                         3,799.00   $                    1,938.15   $                        5,737.15 
28   The Jobs Film, LLC                Acquisition Agreements       Amended and Restated Distribution Rights Acquisition and Financing  Agreement      Jobs                          $                       46,574.00   $                  23,760.85   $                      70,334.85 
                                                                    dated February 21, 2018
29   Omnilab Media Pty. Ltd.           Acquisition Agreements       Distribution Rights Acquisition Agreement dated May 8, 2011                        Killer Elite                  $                    934,376.00   $               119,983.18   $                1,007,640.18 
                                                                    Second Amendment Distribution Rights Acquisition Agreement ‐ Killer Elite dated 
                                                                    September 2, 2011
34   Dolphin Max Steel Holdings, LLC   Acquisition Agreements       Distribution Rights Acquisition Agreement dated August 12, 2016                    Max Steel                     $                    591,496.08   $               356,656.92   $                    948,153.00 
                                                                    Distribution Rights Acquisition Agreement Side Letter dated August 22, 2016
                                                                    Amendment to Distribution Rights Acquisition Agreement Side Letter dated 
                                                                    January 31, 2017
38   Redrover Co., Ltd.                Acquisition Agreements       Distribution Rights Acquisition and Financing Agreement dated August 11, 2016      Nut Job 2, The                $                    212,229.00   $                  25,654.00   $                    237,883.00 
                                                                    Amendment No.1 to Distribution Rights Acquisition and Financing Agreement 
                                                                    dated March 15, 2017
39   Endgame Releasing Company, LLC    Acquisition Agreements       Prints and Advertising Financing and Revenue Participation Agreement dated         Nut Job, The                  $                    134,984.28   $                    9,893.72   $                    144,878.00 
                                                                    October 28, 2013
                                                                    Letter Agreement dated 2013
                                                                    Copyright Mortgage and Assignment dated December 16, 2013
                                                                    Intercreditor Agreement dated December 17, 2013
40   Redrover Co., Ltd.                Acquisition Agreements       Short Form Amended and Re‐stated Distribution Rights Acquisition and Financing     Nut Job, The                  $                 1,123,721.93   $               109,029.58   $                1,232,751.51 
                                                                    Agreement dated July 16, 2013
                                                                    First Amendment to Short Form Amended and Re‐stated Distribution Rights 
                                                                    Acquisition and Financing Agreement dated October 16, 2013
                                                                    Second Amendment to Short Form Amended and Re‐stated Distribution Rights 
                                                                    Acquisition and Financing Agreement dated October 27, 2013
41   Promise Distribution, LLC         Acquisition Agreements       Distribution Rights Acquisition Agreement dated December 9, 2016                   Promise, The                  $                 1,859,182.00   $                          0.00     $                1,859,182.00 
                                                                    Amendment #1 to Distribution Rights Acquisition Agreement dated April 18, 2017

46   Happy Pill Distribution, LLC      Acquisition Agreements       Distribution Rights Acquisition Agreement dated April 6, 2012                 Side Effects                       $                               0.00     $                          0.00     $                              0.00   
     Endgame Releasing Funding, LLC    Acquisition Agreements       Distributor Interparty Agreement dated June 19, 2012                          Side Effects                       $                       25,070.00   $                    1,413.97   $                      26,483.97 
50   Sacha, Inc.                       Acquisition Agreements       Distribution Rights Acquisition Agreement dated January 13, 2015              Snowden                            $                               0.00     $                          0.00     $                              0.00   
                                                                    Amendment to Distribution Rights Acquisition Agreement dated April 23, 2015
                                                                    Amendment #2 to Agreement dated February 18, 2016
                                                                    Amendment #3 to Agreement dated April 29, 2016
     Endgame Releasing Company, LLC    Acquisition Agreements       Amended and Restated Financing and Revenue Participation Agreement dated as  Snowden                             $                    633,325.93   $                  66,695.94   $                    700,021.87 
                                                                    of December 17, 2015
                                                                    Amendment #1 to Agreement dated as of February 1, 2016
                                                                    Amendment #2 to Agreement dated as of September 12, 2016
                                                                    Intercreditor Agreement date December 17, 2015
                                                                    Amendment #2 to Agreement dated as of September 12, 2016
51   Redrover Co., Ltd.                Acquisition Agreements       Distribution Rights Acquisition Agreement dated August 1, 2016                Spark                              $                    172,188.89   $                  31,460.06   $                    203,648.94 
                                                                    Amendment to Distribution Rights Acquisition Agreement dated June 1, 2017
52   Spotlight Film, LLC               Acquisition Agreements       Distribution Rights Acquisition Agreement dated October 15, 2014              Spotlight                          $                       42,582.00   $                  14,701.00   $                      57,283.00 
                                                                    Amendment No. 1 to Agreement Distribution Rights Acquisition Agreement dated 
                                                                    March 27, 2015
                                                                    Amendment No. 2 to Agreement Distribution Rights Acquisition Agreement dated 
                                                                    September 11, 2015
                                                                    Amendment No. 3 to Agreement Distribution Rights Acquisition Agreement dated 
                                                                    March 10, 2016
54   999 Holdings, LLC                 Acquisition Agreements       Amendment #1 to Agreement dated May 12, 2015                                  Triple Nine                        $                       40,363.00   $                  43,872.02   $                      84,235.02 
                                                                                                                                                                                                      Residuals
58   American Federation of Musicians &  Assumption Agreements      No Assumption Agreement                                                            50 Shades Of Black            $                               0.00     $                          0.00     $                              0.00   
     Film Musicians Secondary Markets 
     Fund
63   American Federation of Musicians &  Assumption Agreements      No Assumption Agreement                                                            A.X.L.                        $                               0.00     $                          0.00     $                              0.00   
     Film Musicians Secondary Markets 
     Fund
                                                         Case 18-12012-LSS       Doc 248-1 Filed 10/30/18
                                                                       Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                    Page 4 of 7
                                                                    Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                       Contract Information                                                                                                                        Estimated accrual as of / between:
#            Contract Counterparty                 Contract Type                                     Contract Description                               Film Title (If Applicable)                  As of:                  Between 9/6/18 ‐   TOTAL CURE AMOUNT 
                                                                                                                                                                                                   9/5/18                      11/30/18 


68    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         All I See Is You               $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
73    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Before I Fall                  $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
79    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Believe                        $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
84    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Bleed For This                 $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
89    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Chef                           $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
94    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Collide                        $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
99    American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Dope                           $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
104   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Duck Duck Goose                $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
109   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         End Of Watch                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
114   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Fluffy Movie, The              $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
119   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Gleason                        $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
124   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Grey, The                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
129   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Gunman, The                    $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
134   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Haunted House 2, A             $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
139   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Haunted House, A               $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
144   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Hit & Run                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
149   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Home Again                     $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
154   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Homefront                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
159   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Host, The                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
                                                         Case 18-12012-LSS       Doc 248-1 Filed 10/30/18
                                                                       Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                    Page 5 of 7
                                                                    Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                       Contract Information                                                                                                                        Estimated accrual as of / between:
#            Contract Counterparty                 Contract Type                                     Contract Description                               Film Title (If Applicable)                  As of:                  Between 9/6/18 ‐   TOTAL CURE AMOUNT 
                                                                                                                                                                                                   9/5/18                      11/30/18 


164   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Hotel Artemis                  $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
169   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Jobs                           $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
174   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Killer Elite                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
180   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Little Boy                     $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
185   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Loft, The                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
190   American Federation of Musicians &    Assumption Agreements      Payroll Company Assumption Agreement                                            Machete Kills                  $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
195   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Marshall                       $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
200   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Max Steel                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
205   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Midnight Sun                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
211   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Mother's Day                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
216   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Nightcrawler                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
221   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Nut Job 2, The                 $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
226   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Nut Job, The                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
231   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Promise, The                   $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
236   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Rock The Kasbah                $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
241   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Rosewater                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
246   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Sabotage                       $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
251   American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Show Dogs                      $                               0.00     $                          0.00     $                              0.00   
      Film Musicians Secondary Markets 
      Fund
256   American Federation of Musicians &    Assumption Agreements      Payroll Company Assumption Agreement                                            Side Effects                   $                            848.57   $                       829.20   $                        1,677.77 
      Film Musicians Secondary Markets 
      Fund
                                                               Case 18-12012-LSS       Doc 248-1 Filed 10/30/18
                                                                             Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                    Page 6 of 7
                                                                          Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                             Contract Information                                                                                                                        Estimated accrual as of / between:
     #             Contract Counterparty                 Contract Type                                     Contract Description                               Film Title (If Applicable)                  As of:                  Between 9/6/18 ‐   TOTAL CURE AMOUNT 
                                                                                                                                                                                                         9/5/18                      11/30/18 


    261     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Silent Hill                    $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    267     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Silent House                   $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    272     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Sleepless                      $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    277     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Snowden                        $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    282     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Spark                          $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    287     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Spotlight                      $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund
    292     American Federation of Musicians &    Assumption Agreements      No Assumption Agreement                                                         Triple Nine                    $                               0.00     $                          0.00     $                              0.00   
            Film Musicians Secondary Markets 
            Fund



Note: 

9/5/18 Amounts: Estimated cure amounts as of 9/5/18 reflect amounts in the participation and residuals statements calculated through June 30, 2018 plus the Debtors’ good faith estimate of additional 
amounts accrued through and including September 5, 2018 based on cash receipts. The amounts are presented on an accrual basis, and represent amounts accrued or estimated to be accrued during such time 
period regardless of when the amounts would ordinarily come payable.

Accrued 9/6/18 ‐ 11/30/18 Amounts: Estimated cure costs as of 11/30/18 include the Debtors’ good faith estimates of the participation and residual amounts that would accrue between 9/6/18 and 11/30/18 
based on actual and projected cash receipts.  The amounts are presented on an accrual basis, and represent amounts accrued or estimated to be accrued during such time period regardless of when the 
amounts would ordinarily come payable.  These estimates do not assume any participation or residual amounts for this contract are paid during the bankruptcy prior to 11/30/18.  To the extent amounts are 
paid during the bankruptcy through 11/30/18, such payments would directly reduce these estimated amounts.

This notice is not an admission by the Debtors as to the existence of any contract or lease or as to whether any of the contracts or leases set forth herein are actually executory or unexpired.  Each contract and 
lease listed herein includes any and all modifications, amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement, instrument, or other document that in any 
manner affects such contract or lease, without regard to whether such agreement, instrument, or other document is also listed herein.

For those items in strike through text, the cure schedule is being amended to remove such agreements. With respect to all other agreements listed herein, the cure schedule is being either (a) amended to 
include such agreements and the related information provided for herein, including the cure amounts listed herein, or (b) the cure amounts previously provided are being amended to reflect the amounts 
listed herein.
                                                                 Case 18-12012-LSS         Doc 248-1 Filed 10/30/18
                                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule                                 Page 7 of 7
                                                                           Please review the footnotes included at the bottom of each of the two schedules included herein

                                                                                     Contract Information                                                                                                         Estimated accrual as of / between:
     #             Contract Counterparty                          Contract Type                                            Contract Description                                   Film Title (If             As of:        Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                   Applicable)             9/5/18                11/30/18                     AMOUNT 
                                                                                                                                                                           Parties with Known Cure Amounts
    55      Cinemark USA                              AP Vendors ‐ Other                      Agreement                                                                                            $           57,537.50   $                   0.00     $           57,537.50 
    77      Digital Cinema Distribution Coalition,    AP Vendors ‐ Other                      Services Agreement dated October 23, 2013                                                            $         260,492.50   $                   0.00     $         260,492.50 
            LLC
    135     Jim Evans Studio, LLC                     AP Vendors ‐ Other                      Agreement                                                                                                 $           15,000.00        $                   0.00       $           15,000.00 
    145     Le Studio Photography                     AP Vendors ‐ Other                      Agreement                                                                                                 $              6,716.67      $                   0.00       $              6,716.67 
    150     Listen First Media                        AP Vendors ‐ Other                      Executive Summary ‐ Services, Fees and Term dated January 2, 2018                                         $           23,000.00        $                   0.00       $           23,000.00 
    177     Officia Imaging, Inc. dba Office1         AP Vendors ‐ Other                      Agreement                                                                                                 $              1,683.53      $                   0.00       $              1,683.53 
    182     Picture Head, LLC                         AP Vendors ‐ Asset                      Agreement                                                                                                 $         194,540.00         $                   0.00       $         194,540.00 
    252     Universal Music Corp.                     AP Vendors ‐ Music                      Motion Picture Trailer Synchronization Rights License dated May 16, 2018         Hotel Artemis            $           30,000.00        $                   0.00       $           30,000.00 
    253     Universal Music Enterprises               AP Vendors ‐ Music                      Letter Licensing Agreement dated May 2, 2018                                     Show Dogs                $           85,000.00        $                   0.00       $           85,000.00 
    259     Victor Orly Consulting                    AP Vendors ‐ Other                      Agreement                                                                                                 $                 585.82     $                   0.00       $                 585.82 
    260     Vision Media Management &                 AP Vendors ‐ Asset                      Marketing Services Agreement dated November 4, 2015                                                       $         195,216.81         $                   0.00       $         195,216.81 
            Fulfillment                                                                       Terms and Conditions of Business dated May 5, 2015
                                                                                                                                                                  Parties without Known Cure Amounts
            DP Music Production, LLC                  Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30, 2016 
            Really Slow Motion, Ltd.                  Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30, 2016
            Redcola, LLC                              Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30, 2016
            Sencit Music, LLC                         Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30, 2016 
            Showtime Networks, Inc.                   Exploitation Agreements                 Letter Agreement dated May 6, 2016                                        Various           $                   0.00                   $                   0.00     $                   0.00   
    715     Endgame Releasing Company, LLC            Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30,2016
    716     Endgame Releasing Funding, LLC            Music License                           Combined Synchronization and Master Use License Agreement dated August  Max Steel           $                   0.00                   $                   0.00     $                   0.00   
                                                                                              30,2016
   1061     Mark Stuart                               Music License                           Agreement dated January 3,2018                                            Show Dogs         $                   0.00                   $                   0.00     $                   0.00   
   1952     Universal Music Enterprises               Music License                           Agreement dated May 2,2018                                                Show Dogs         $                   0.00                   $                   0.00     $                   0.00   

Note: 

This notice is not an admission by the Debtors as to the existence of any contract or lease or as to whether any of the contracts or leases set forth herein are actually executory or unexpired. 
 Each contract and lease listed herein includes any and all modifications, amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement, 
instrument, or other document that in any manner affects such contract or lease, without regard to whether such agreement, instrument, or other document is also listed herein.

There are no accruals between 9/6/18 and 11/30/18 for non‐P&R vendors, as any amounts accrued after 9/5/18 are anticipated to be paid in the ordinary course of business.

For those items in strike through text, the cure schedule is being amended to remove such agreements. With respect to all other agreements listed herein, the cure schedule is being either (a) 
amended to include such agreements and the related information provided for herein, including the cure amounts listed herein, or (b) the cure amounts previously provided are being amended 
to reflect the amounts listed herein.

Cure amounts for Digital Cinema Distribution Coalition, LLC and Cinemark USA will be reduced by any payments made by thid parties, including Lakeshore Entertainment.
